Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (U.S. 20100205241 A1 hereinafter, “Lin”).
4.	With respect to claim 1,
	Lin discloses	a URL collecting method comprising:
accessing, by a URL collecting apparatus, a web server of a first URL;
receiving, by the URL collecting apparatus, a first web page from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs invoked while performing some or all of source codes of the first web page (Lin [0025] e.g. [0025] The present invention further provides a system for downloading network data.  The system includes a webpage source code parsing module, an HTTP format processing module, and a network communication module with a Transmission Control Protocol/Internet Protocol (TCP/IP) network connection function.  The webpage source code parsing module identifies a web server which provides a webpage source code and parses the webpage source code according to a type information of the web server to obtain a plurality of data url links conforming to a data attribute.  The HTTP format processing module executes an HTTP format data packaging procedure and an HTTP format data extraction procedure.  The network communication module carries out online accesses by using a TCP/IP network stack.  When the HTTP format processing module receives a data getting instruction sent by a multimedia player through the webpage source code parsing module, the HTTP format processing module performs the HTTP format data packaging procedure to the data getting instruction and triggers the network communication module to capture a webpage source code through a network.  When the HTTP format processing module receives the webpage source code sent back by the network communication module, the HTTP format processing module performs the HTTP format data extraction procedure to the webpage source code and then the webpage source code parsing module obtains the data url links accordingly.  The HTTP format processing module and the network communication module download network data corresponding to each of the data url links through the network [as
accessing, by a URL collecting apparatus, a web server (e.g. web server) of a first URL;
receiving, by the URL collecting apparatus, a first web page (e.g. webpage) from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs (e.g. URL links) invoked while performing some or all of source codes (e.g. webpage source code) of the first web page].  Finally, the network data is provided to the multimedia player).
5.	With respect to claim 2,
	Lin further discloses wherein the URL dynamic collecting step includes a resource URL collecting step of collecting, by the URL collecting apparatus, URLs of resources invoked while rendering the first web page (Lin [0011] e.g. [0011] First, a data getting instruction issued by the multimedia player is received, and then a webpage source code is captured through a network.  Next, a web server corresponding to the webpage source code is identified, and the webpage source code is parsed according to a type  information of the web server to obtain a plurality of data url links conforming to a data attribute).

	Lin further discloses wherein the URL dynamic collecting step includes
an event tag calculating step of calculating a tag in which an event is performed in the source code of the first web page, and
	an event tag URL colleting step of collecting the URL invoked by performing the event of the tag (Lin [0017] – [0019] e.g. obtaining the data url links conforming to the data attribute includes obtaining a tag name corresponding to the specific file type according to the type information of the web server and searching for the tag name in the webpage source code to obtain all the data url links conforming to the specific file type.  [0019] According to an embodiment of the present invention, the step of filtering the data url links conforming to the specific file information from all the data url links conforming to the specific file type includes: obtaining the tag name corresponding to the specific file information; searching for the tag name in the webpage source code to obtain a file information content corresponding to each of the data url links; and when the file information content corresponding to one of the data url links conforms to a specific condition, determining that the data url link conforms to the specific file information).
7.	With respect to claim 6,
	Lin further discloses wherein the URL dynamic collecting step includes
an event attribute calculating step of calculating an attribute in which an event is performed in the source code of the first web page, and
an event attribute URL colleting step of collecting the URL invoked by performing the event of the attribute (Lin [0016] – [0017] e.g. [0016] According to an embodiment of the present invention, the data attribute includes a specific file type and a specific file information, wherein the specific file type includes an image file and a text file, and the specific file information includes a file size, a file character, a file creation time, and a file update time, etc. [0017] According to an embodiment of the present invention, the step of obtaining the data url links conforming to the data attribute includes obtaining a tag name corresponding to the specific file type according to the type information of the web server and searching for the tag name in the webpage source code to obtain all the data url links conforming to the specific file type).
8.	With respect to claim 7,
	Lin further discloses	 wherein in the event attribute URL collecting step, when an “on event” exists in the source code of the first web page, the URL invoked by incurring the “on event” is collected (Lin [0017] – [0019] e.g. obtaining the data url links conforming to the data attribute includes obtaining a tag name corresponding to the specific file type according to the type information of the web server and searching for the tag name in the webpage source code to obtain all the data url links conforming to the specific file type. [0018] According to an embodiment of the present invention, after the step of obtaining all the data url links conforming to the specific file type, the method further includes filtering the data url links conforming to the specific file information from all the data url links conforming to the specific file type. [0019] According to an embodiment of the present invention, the step of filtering the data url links conforming to the specific file information from all the data url links conforming to the specific file type includes: obtaining the tag name corresponding to the specific file information; searching for the tag name in the webpage source code to obtain a file information content corresponding to each of the data url links; and when the file information content corresponding to one of the data url links conforms to a specific condition, determining that the data url link conforms to the specific file information).
9.	With respect to claim 8,
	Lin further discloses wherein in the URL dynamic collecting step, the URL collecting apparatus collects a URL invoked while selecting and performing some codes to invoke the URL among the source codes (Lin [0042] e.g. The webpage source code parsing module 110 includes a plurality of first type parsers (not shown) and a plurality of second type parsers (not shown) for selecting appropriate data url links .
10.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
11.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

12.	Claims 1-6, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al (U.S. 6751736 B1 hereinafter, “Bowman”).
13.	With respect to claim 1,
	Bowman discloses
a URL collecting method comprising:
accessing, by a URL collecting apparatus, a web server of a first URL;
receiving, by the URL collecting apparatus, a first web page from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs invoked while performing some or all of source codes of the first web page (Bowman col. 5 line 4 – col. 6 line 18, col. 8 lines 9-28 e.g. (23) The displayable character string is included in the HTML source code in a manner such that it will be transmitted to a Universal Resource Locator (URL) target address specified in the web page.  Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  Referring to FIG. 2, an alternative excerpted section of HTML code is shown.  According to this alternative, the displayable string containing the encoded and encrypted product information is appended to a URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below.  (35)   The HTML source code is loaded onto a WWW server, and a WWW user, using a web browser client can direct the HTML source code to be downloaded to his client computer.  The HTML source code is then interpreted by the client web browser to display various multimedia information, e.g., related to a product, and optionally to generate GUI devices for accepting user inputs to set the values of a set of selectable options, and to generate a user actuable submission directing GUI device, e.g. a ABUY@ button, in response to the actuation of which, the web browser will transmit the VBC containing one or more product descriptors, the secret ID, and 
accessing, by a URL collecting apparatus, a web server (e.g. server) of a first URL (e.g. HTML);
receiving, by the URL collecting apparatus, a first web page (e.g. web page) from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs (e.g. URL) invoked while performing some or all of source codes (e.g. source code) of the first web page]).
14.	With respect to claim 2,
	Bowman further discloses wherein the URL dynamic collecting step includes a resource URL collecting step of collecting, by the URL collecting apparatus, URLs of resources invoked while rendering the first web page (Bowman col. 5 line 4 – col. 6 line 18, col. 8 lines 9-28 e.g. (35)   The HTML source code is loaded onto a WWW server, and a WWW user, using a web browser client can direct the HTML source code to be downloaded to his client computer.  The HTML source code is then .
15.	With respect to claim 3,
	Bowman further discloses wherein the URL dynamic collecting step includes
an event tag calculating step of calculating a tag in which an event is performed in the source code of the first web page, and
an event tag URL colleting step of collecting the URL invoked by performing the event of the tag (Bowman col. 5 line 4 – col. 6 line 18, col. 8 lines 9-28 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below).
16.	With respect to claim 4,
	Bowman further discloses wherein in the event tag URL collecting step, when an <A> tag exists in the source code of the first web page, the URL invoked by incurring a click event of the <A> tag is collected (Bowman col. 5 line 19 – col. 6 line 18 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  The HTML code, (shown in excerpted form, understood by persons of ordinary skill in the art) when interpreted by a client computer web browser (e.g. Netscape Navigator or Microsoft Internet Explorer) will cause the words ABUY NOW@ which are enclosed with the <A> type HTML tags to clicks on the ABUY NOW@ hypertext link.  The contents of the opening <A> tag will be interpreted by the web browser to cause the web browser to send the displayable string to the CGi specified by the URL in the HREF attribute of the tag.  The product information will be sent in encoded and encrypted form, so that the WWW user can be assured of the privacy of his purchasing activities. Referring to FIG. 2, an alternative excerpted section of HTML code is shown.  According to this alternative, the displayable string containing the encoded and encrypted product information is appended to a URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below.  Form sections of HTML code enclosed within form tags <FORM>, </FORM> contain special codes, e.g. <INPUT>, <SELECT> that are used to create GUI devices by which a user can set the values of selectable options.  In FIG. 2 a number of <INPUT> tags, having the TYPE attribute set to RADIO cause a GUI device known in the terminology of HTML as a set of radio buttons to appear.  Radio buttons give a set of option, only one of which may be selected.  Each <INPUT> tag in a set has the same name attribute, e.g. color, and a different VALUE attribute e.g. blue, gray.  Each radio button is presented adjacent corresponding text e.g. >Blue=, >Gray=.  The user using .

	Bowman further discloses	a FORM tag URL collecting step of collecting, when a <FORM> tag exists in the source code of the first web page, parameter information together with a URL included in an “action” attribute of the <FORM> tag (Bowman col. 5 line 19 – col. 6 line 18 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  The HTML code, (shown in excerpted form, understood by persons of ordinary skill in the art) when interpreted by a client computer web browser (e.g. Netscape Navigator or Microsoft Internet Explorer) will cause the words ABUY NOW@ which are enclosed with the <A> type HTML tags to appear as a hypertext link.  When the web surfer clicks on the ABUY NOW@ hypertext link.  The contents of the opening <A> tag will be interpreted by the web browser to cause the web browser to send the displayable string to the CGi specified by the URL in the HREF attribute of the tag.  The product information will be sent in encoded and encrypted form, so that the WWW user can be assured of the privacy of his URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below.  Form sections of HTML code enclosed within form tags <FORM>, </FORM> contain special codes, e.g. <INPUT>, <SELECT> that are used to create GUI devices by which a user can set the values of selectable options.  In FIG. 2 a number of <INPUT> tags, having the TYPE attribute set to RADIO cause a GUI device known in the terminology of HTML as a set of radio buttons to appear.  Radio buttons give a set of option, only one of which may be selected.  Each <INPUT> tag in a set has the same name attribute, e.g. color, and a different VALUE attribute e.g. blue, gray.  Each radio button is presented adjacent corresponding text e.g. >Blue=, >Gray=.  The user using a pointing device, e.g. a mouse, can click on one of the set of radio buttons in order to set the value of the selectable option, having the name given by common NAME attribute to a desired value e.g., blue.  An <INPUT> tag having the TYPE attribute set to SUBMIT is also included in the form section.  The SUBMIT type <INPUT> tag will cause a GUI device in the form of a button to appear within the display area analyzes the web page data (HTML data) acquired in S220 and identifies positions, variable names, and values of entry spaces included in the web page, as well as the command (method) and address (URL) for a CGI (Common Gateway Interface) program.  The command (method) of the CGI program specifies the method for transferring input data to the CGI program (GET or POST).  [0052] In addition, an action attribute (ACTION="url" .  . . URL="http://xxx.com/cgi/prog_a") in the form tag indicates a transmission location (second URL location 207) for transmitting the recognized entry content).
18.	With respect to claim 6,
	Bowman further discloses
wherein the URL dynamic collecting step includes
an event attribute calculating step of calculating an attribute in which an event is performed in the source code of the first web page, and
an event attribute URL colleting step of collecting the URL invoked by performing the event of the attribute (Bowman col. 5 line 4 – col. 6 line 18, col. 8 lines 9-28 e.g. Referring to FIG. 1, an excerpted section of HTML code is shown.  According to the alternative illustrated in FIG. 1, the displayable string bearing the numerous product descriptors as detailed above, is appended to a URL value of an HREF attribute of an <A> HTML tag, which points to a Common Gateway Interface (CGI) script which carries out the decoding and decrypting algorithm to be described below, or pre-processes the submitted data and calls a separate decoding and/or decrypting program.  Referring to FIG. 2, an alternative excerpted section of HTML code is shown.  According to this alternative, the displayable string containing the encoded and encrypted product information is appended to a URL value of an ACTION attribute of an <FORM> HTML tag, which points to a Common Gateway Interface (CGI) script which executes and/or calls the decoding and decrypting algorithm to be described below).
19.	With respect to claim 8,
	Bowman further discloses wherein in the URL dynamic collecting step, the URL collecting apparatus collects a URL invoked while selecting and performing some codes to invoke the URL among the source codes (Bowman col. 5 line 4 – col. 6 line 18, col. 8 lines 9-28 e.g. (35)   The HTML source code is loaded onto a WWW server, and a WWW user, using a web browser client can direct the HTML source code to be downloaded to his client computer.  The HTML source code is then interpreted by the client web browser to display various multimedia information, e.g., related to a product, and optionally to generate GUI devices for accepting user inputs to set the values of a set of selectable options, and to generate a user actuable submission directing GUI device, e.g. a ABUY@ button, in response to the actuation of which, the web browser will transmit the VBC containing one or more product descriptors, the secret ID, and the random string, along with the names and values of the selected options, to a server designated in a target URL in the HTML source code.  The VBC and optional selection name value pairs will be received at the computer designated by the target URL, and parsed to separate the optional selection name value pairs and the VBC.  It is then necessary to decode, and decrypt the VBC in order to extract the .
20.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
21.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

22.	Claims 1-3, 8-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (U.S. 20070211080 A1 hereinafter, “Adams”).
23.	With respect to claim 1,
	Adams discloses a URL collecting method comprising:
accessing, by a URL collecting apparatus, a web server of a first URL;
receiving, by the URL collecting apparatus, a first web page from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs invoked while performing some or all of source codes of the first web page (Adams [0035] - [0040] e.g. [0035] Depending on the software implementation, a subscription is completed by manually entering the address (e.g., URL) of a feed, by clicking link in a web browser to a feed, or by various other methods. [0037] If the visited site does not contain a web feed as determined in step 612, the image extraction program 62 proceeds to step 618 to analyze the source code that defines the page formatting and content.  In one embodiment, the image analyzes the source code, which may be presented as HTML, JAVA, or other browser recognizable code, to identify addresses or URL's of links to images on the page.  Different approaches may be used to link images that are displayed on a web page.  In one approach, the image location is explicitly referenced in the source code.  For instance, the image extraction program 62 may look at <a> link tags within the source code.  If the link tag includes an <img> tag embedded therein, the image name and location is identified.  As a non-limiting example, the link tag may appear as follows: [0038] <a href="myphoto.jpg"><img src="webalbumphoto.jpg"></a> [0039] where webalbumphoto.jpg represents the name of the source image that is displayed.  The directory location may be included within the quotation marks or may be implied from other commands within the source code.  The image extraction program 62 uses this information to build a list of candidate image addresses. [0040] Web pages often use javascript redirection commands to display images.  One common approach uses an "OnClick" event in an <img> tag.  There may be additional javascript within the event or the event may represent a function call.  For either case, the image extraction program 62 follows the link to identify javascript redirections.  Some exemplary redirection codes that are used include window.navigate, window.open, and window.location.href=.  The image extraction program 62 can 
accessing, by a URL collecting apparatus, a web server (e.g. website) of a first URL (e.g. URL);
receiving, by the URL collecting apparatus, a first web page (e.g. web page) from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs (e.g. URL’s of links) invoked while performing some or all of source codes (e.g. source code) of the first web page]).
24.	With respect to claim 2,
	Adams further discloses wherein the URL dynamic collecting step includes a resource URL collecting step of collecting, by the URL collecting apparatus, URLs of resources invoked while rendering the first web page (Adams [0035] - [0040] e.g. displayed web page).
25.	With respect to claim 3,
	Adams further discloses wherein the URL dynamic collecting step includes
an event tag calculating step of calculating a tag in which an event is performed in the source code of the first web page, and
an event tag URL colleting step of collecting the URL invoked by performing the event of the tag (Adams [0035] - [0040] e.g. uses an "OnClick" event in an <img> tag).
26.	With respect to claim 8,
	Adams further discloses wherein in the URL dynamic collecting step, the URL collecting apparatus collects a URL invoked while selecting and performing some codes to invoke the URL among the source codes (Adams [0033] e.g. In one embodiment, a user may be able to select certain individual images for extraction by the image extraction program.  Once the images are located (as directed by the appropriate script 606), the images are downloaded and processed (step 610) through functions such as displaying the images in a new window, storing the images in a predetermined location, or printing at the printer 10).
27.	With respect to claim 9,
	Adams further discloses wherein in the URL dynamic collecting step, the URL collecting apparatus collects the URL invoked while a script is executed among the source codes (Adams [0031] – [0032] e.g. A plurality of scripts 606 coinciding with this site list 604 are also stored and made available to the image extraction program 62).
28.	With respect to claim 10,
	Adams further discloses wherein in the URL dynamic collecting step, the URL collecting apparatus performs the source code of the first web page and interrupts some or all of data to be transmitted to the web server by performing the source code (Adams [0037], [0057] e.g. [0037] If the visited site does not contain a web feed as determined in step 612, the image extraction program 62 proceeds to step 618 to analyze the source code that defines the page formatting and content.  In one embodiment, the image extraction program 62 analyzes the source code, which may be presented as HTML, JAVA, or other browser recognizable code, to identify addresses or URL's of links to images on the page.  Different approaches may be used to link images that are displayed on a web page.  In one approach, the image location is explicitly referenced in the source code.  For instance, the image extraction program 62 may look at <a> link tags within the source code.  If the link tag includes an <img> tag embedded therein, the image name and location is identified. [0057] Given that this iterative process may result in large numbers of images being downloaded, an interrupt may be implemented in decision step 624 or otherwise).
29.	With respect to claim 11,
 wherein in the URL dynamic collecting step, when the data transmitted to the web server by performing the source code is data which incur interference to collection of the URL for the first web page, the URL collecting apparatus interrupts the data (Adams [0037], [0057] e.g. [0037] If the visited site does not contain a web feed as determined in step 612, the image extraction program 62 proceeds to step 618 to analyze the source code that defines the page formatting and content.  In one embodiment, the image extraction program 62 analyzes the source code, which may be presented as HTML, JAVA, or other browser recognizable code, to identify addresses or URL's of links to images on the page.  Different approaches may be used to link images that are displayed on a web page.  In one approach, the image location is explicitly referenced in the source code.  For instance, the image extraction program 62 may look at <a> link tags within the source code.  If the link tag includes an <img> tag embedded therein, the image name and location is identified. [0057] Given that this iterative process may result in large numbers of images being downloaded, an interrupt may be implemented in decision step 624 or otherwise).
30.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
31.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

s 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkat et al (U.S. 9639629 B1 hereinafter, “Venkat”).
33.	With respect to claim 1,
	Venkat discloses a URL collecting method comprising:
accessing, by a URL collecting apparatus, a web server of a first URL;
receiving, by the URL collecting apparatus, a first web page from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs invoked while performing some or all of source codes of the first web page (Venkat col. 2 lines 34-67, col. 5 lines 10-22 and Fig. 2 e.g. (12) FIG. 2 is a diagram illustrating an embodiment of a webpage described by HTML.  To display the webpage, web browser 102 in FIG. 1 sends a Hypertext Transfer Protocol (HTTP) request message to content server 104 requesting for the HTML webpage.  After content server 104 locates the requested HTML webpage, content server 104 returns the requested HTML webpage in an HTTP response message to web browser 102.  Web browser 102 parses the received webpage and begins to render a portion of the webpage, e.g., a text portion, on device 103.  (13)    As shown in FIG. 2, the webpage may include a plurality of dependent resources other than text.  For example, the dependent resources may include images, videos, audio clips, uniform resource locator (URL) links, and the like.  These dependent resources are resources that need to be separately the content is an HTML webpage.  The proxy server parses the HTML webpage and identifies that the webpage requires the web browser to request for one or more dependent resources, e.g., images, from different URLs. (27)    At 408, the content and the information associated with the identified task are delivered from the proxy server to the local client.  For example, if the content is a HTML webpage, the proxy server may deliver the HTML webpage and the information of a list of dependent resources associated with the HTML webpage to the local client [as
accessing, by a URL collecting apparatus, a web server (e.g. content server) of a first URL (e.g. HTTP request);
receiving, by the URL collecting apparatus, a first web page (e.g. webpage) from the web server; and
a URL dynamic collecting step of collecting, by the URL collecting apparatus, one or more URLs (e.g. URL links) invoked while performing some or all of source (e.g. a webpage described by HTML file in Fig. 2) of the first web page]).
34.	With respect to claim 2,
	Venkat further discloses wherein the URL dynamic collecting step includes a resource URL collecting step of collecting, by the URL collecting apparatus, URLs of resources invoked while rendering the first web page (Venkat col. 2 lines 34-67, col. 5 lines 10-22 and Fig. 2 e.g. (12) FIG. 2 is a diagram illustrating an embodiment of a webpage described by HTML.  To display the webpage, web browser 102 in FIG. 1 sends a Hypertext Transfer Protocol (HTTP) request message to content server 104 requesting for the HTML webpage).
35.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
36.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Rasumov 078 et al (U.S. 20170236078 A1 hereinafter, “Rasumov 078”).

Although Lin substantially teaches the claimed invention, Lin does not explicitly indicate a URL verifying step of verifying, by the URL collecting apparatus, whether the first URL is a valid URL which is allowed to be accessed before accessing the web server.
Rasumov 078 teaches the limitations by stating a URL verifying step of verifying, by the URL collecting apparatus, whether the first URL is a valid URL which is allowed to be accessed before accessing the web server (Rasumov 078 [0041] – [0042] e.g. [0042] Referring briefly to FIG. 7, exemplary aspects of determining whether a candidate URL corresponds to a valid website for the vendor are shown as template exploration results 740).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lin and Rasumov 078, to overcome the drawback of the lack of accurate relationship information makes assessing aggregate cybersecurity risk for an organization difficult, and often inaccurate (e.g., because of unknown relationships) (Rasumov 078 [0002]). 

43.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Scoda et al (U.S. 20170177727 A1 hereinafter, “Scoda”).
44.	With respect to claim 13,
Although Lin substantially teaches the claimed invention, Lin does not explicitly indicate
a URL static collecting step of collecting one or more URLs exposed to the source code by analyzing the source code of the first web page; and
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL dynamic collecting step.
Scoda teaches the limitations by stating
a URL static collecting step of collecting one or more URLs exposed to the source code by analyzing the source code of the first web page; and
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL dynamic collecting step (Scoda [0003], [0045] e.g. [0003] A method for analyzing web sites using web services includes determining, by a web site analyzer computing device, when a job extracted from a stack is a pending job.  When the determining indicates that the job is a pending job, a web service indicated in the job is executed, by the web site analyzer computing device, by passing a Uniform Resource Locator (URL) included in the job as a parameter to the web service.  Another job is extracted, by the web site analyzer computing device, from a web service response, and the another job is inserted, by the web site analyzer computing device, into the stack.  The web service is configured to obtain a web page to be analyzed based on the URL, execute the web page in an emulated JavaScript environment, and return the web service response.  URL included in the job matches one of the stored set of canonical URLs, then the web site analyzer computing device 12 will determine that the job is a duplicate job and take the Yes branch from step 210 back to step 204 without performing steps 212 and 214 for the job).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lin and . 

45.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wardmanet al (U.S. 20150067839 A1 hereinafter, “Wardman”).
46.	With respect to claim 13,
Although Lin substantially teaches the claimed invention, Lin does not explicitly indicate
a URL static collecting step of collecting one or more URLs exposed to the source code by analyzing the source code of the first web page; and
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL dynamic collecting step.
Wardman teaches the limitations by stating
a URL static collecting step of collecting one or more URLs exposed to the source code by analyzing the source code of the first web page; and
a duplicated URL removing step of removing a duplicated URL by comparing the URL collected in the URL dynamic collecting step and the URL collected in the URL dynamic collecting step (Wardman claim 19 e.g. [claim 19] A method for identifying a phishing website comprising: a. providing a computer system having an operating system, a database system and a communication system for controlling urls to the computer system, c. prior to step d. removing from the plurality of suspected phishing urls any suspected phishing urls that are known benign urls, known phishing urls, or urls that are duplicates of another suspected phishing url in the plurality of suspected phishing urls d. retrieving website content files for each suspected phishing url of the plurality of phishing urls, wherein the website content files include structural components and are derived from index pages of the retrieved website content files, e. preprocessing the website content files thereby producing normalized website content file sets for each of the plurality of suspected phishing urls, wherein preprocessing includes one or more of removing white space from the website content files, making the website content files case insensitive or removing dynamic content from the website content files, f. creating an abstract syntax tree for each of the normalized website content file sets, wherein creating the abstract syntax tree includes parsing HTML tags within the normalized website content file sets and constructing the abstract syntax tree of HTML entities, g. calculating a hash value for each structural component of each of the normalized website content file sets and constructing a hash value set there from for each normalized website content file set, h. url from which the first hash value was derived as a phishing website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lin and Wardman, to overcome the drawback of this technique is the ability to cluster websites that consist of only one file hosted on the domain hosting the website (Wardman [0009]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
47.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




February 12, 2021